Citation Nr: 0716541	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-38 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi




THE ISSUES

1.  Entitlement to service connection for chronic myeloid 
leukemia (CML).  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected status postoperative open reduction and 
internal fixation of the left ankle (left ankle disability).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from July 1986 to July 
1996, including service in the Persian Gulf.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The issue of service connection for neurologic manifestations 
due to the service-connected left ankle disability was raised 
at the veteran's August 2005 personal hearing at the RO.  As 
the matter has not been developed for the purpose or 
appellate review at this time, it must be referred to the RO 
for any action deemed appropriate.  

The service connection issue on appeal is being remanded to 
the agency of original jurisdiction (AOJ) via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.  




FINDING OF FACT

The service-connected status postoperative open reduction and 
internal fixation of the left ankle fracture is shown to be 
productive of a disability picture that more nearly 
approximates that of malunion of the fibula with marked ankle 
impairment; neither related nonunion nor ankylosis is 
demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating, but 
no more for the service-connected left ankle disability have 
been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a including Diagnostic Codes 5262, 5270, 5271 
(2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In May 2004, the RO sent the veteran a letter, with a copy to 
his representative, in which he was informed of the 
requirements needed to substantiate a claim for an increased 
rating.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get additional evidence but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  Private medical records were 
subsequently added to the claims files after the letter was 
mailed.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

The Board also notes that the veteran was informed in a 
letter dated in October 2006 that a disability rating and 
effective date would be assigned if the claim for an 
increased evaluation was granted.  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
notes that there are several VA examinations on file, with 
the most recent examination in January 2006.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his August 2005 personal hearing.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such defect is harmless given the favorable action 
taken hereinbelow.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  


Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Diagnostic Code 5262 provides another basis for an evaluation 
in excess of 10 percent for left knee disability.  

Under this Diagnostic Code, a 40 percent evaluation is 
assigned for nonunion of the tibia and fibula with loose 
motion requiring a brace.   

A 30 percent evaluation is assigned for malunion of the tibia 
and fibula with marked knee or ankle disability; a 20 percent 
evaluation is assigned for malunion of the tibia and fibula 
with moderate knee or ankle disability; and a 10 percent 
evaluation is assigned for malunion of the tibia and fibula 
with slight knee or ankle disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2006).  

Marked limitation of motion of the ankle is evaluated as 20 
percent disabling. Moderate limitation of motion is evaluated 
as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5271 (2006).  

Normal range of motion of the ankle is zero to 20 degrees of 
dorsiflexion, and zero to 45 degrees of plantar flexion. 38 
C.F.R. § 4.71a, Plate II.  

A 20 percent rating is assigned for ankylosis of the ankle in 
plantar flexion, less than 30 degrees; a 30 percent 
evaluation is assigned for ankylosis of the ankle in plantar 
flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees.  

A 40 percent rating is assigned for ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
eversion, or inversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2006).  



Analysis

The veteran fractured his left ankle in a motorcycle accident 
in service in 1987 and underwent open reduction and internal 
fixation of the ankle.  The X-ray studies at that time showed 
a slightly comminuted fracture of the tip of lateral 
malleolus and slight widening of the ankle mortise.  There 
were several avulsion fractures about the medial aspect and a 
minimal fracture of the distal fibular shaft.  

An August 1996 rating decision granted service connection for 
left ankle disability and assigned a 10 percent evaluation 
effective on July 28, 1996, the day following service 
separation, under Diagnostic Code 5271, which involves 
limitation of motion of the ankle.  

VA examinations since January 1998 have shown limitation of 
motion of the left ankle, with dorsiflexion to 5 degrees on 
VA examinations in June 2004 and January 2006; when examined 
by VA in April 2005, dorsiflexion was to no more than 3 
degrees and plantar flexion was to no more than 10 degrees.  
The veteran has also complained of ankle pain, some 
instability, and flare-ups.  

An MRI in February 2006 showed findings of a subchondral cyst 
formation or osteochondritis disseccans of the lateral aspect 
of the talar dome, mild marrow edema of the medial malleolus 
and mild thickening of the anterior talofibular ligament 
suggesting an old injury.  

Based on the findings, the Board finds that the service-
connected left ankle disability picture more nearly 
approximates that of malunion of the fibula with marked ankle 
impairment, warranting an evaluation of 30 percent under 
Diagnostic Code 5262.  

To warrant an evaluation in excess of 30 percent, there would 
need to be medical evidence of either nonunion or ankylosis, 
meaning immobility, of the ankle joint.  However, neither is 
demonstrated in this case.  As noted, it was reported on VA 
examination in January 2006 that dorsiflexion was to only 5 
degrees and plantar flexion to 30 degrees with related pain 
on further movement and then increased pain on repetitive 
movement.  

He also reported having had daily flare-ups for 15-30 minutes 
and more severe flare-ups approximately twice a month.  
Additionally, the X-ray studies showed the residuals of a 
fracture or the fibula and arthritic changes.  The recent 
private treatment records also show reports of increasing 
left ankle pain in recent years.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).  

In this regard, the schedular evaluations in this case are 
not inadequate.  An evaluation in excess of 30 percent is 
provided in the rating schedule for certain manifestations of 
the service-connected left ankle disability, but the medical 
evidence reflects that those manifestations are not present 
in this case.  

Although the veteran's service-connected disability adversely 
affect his functional capacity, as evidenced by his current 
evaluation, the medical evidence does not show marked 
interference with employment due to this disability.  In 
fact, he is able to work with some problems related to his 
left ankle disability.  

Additionally, the veteran has not submitted evidence that his 
service-connected left ankle disability results in disability 
factors not contemplated in the rating criteria.  Therefore, 
the RO's determination not to refer this case for 
extraschedular consideration was appropriate.  




ORDER

An increased rating of 30 percent, but not higher, for the 
service connected status postoperative open reduction and 
internal fixation due to a fracture of the left ankle is 
granted, subject to the regulations applicable to the payment 
of VA monetary benefits.  



REMAND

With respect to the claim for service connection for CML, the 
Board notes that the veteran served on active duty from July 
1986 to July 1996, including service in the Persian Gulf, 
that CML was diagnosed in April 2000, and that he underwent a 
bone marrow transplant for CML later in 2000.  

However, there is no medical opinion on file as to whether 
his CML is etiologically related to any event or incident of 
active service, as claimed by the veteran.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2006), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the etiology of a disability.  See also 
38 C.F.R. § 3.159 (2006).  

Accordingly, this remaining matter is REMANDED to the AOJ for 
the following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
CML, such as treatment since the most 
recent evidence dated in July 2006.  
After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the AOJ should obtain and associate with 
the file all records that are not 
currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

2.  Thereafter, the AOJ should arrange 
for examination of the veteran to 
determine the current extent and likely 
etiology of his claimed CML.  The VA 
claims folders, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  The 
examination report must reflect review of 
pertinent material in the claims folders.  
All indicated tests and studies should be 
accomplished; and all clinical findings 
should be reported in detail.  

The VA examiner in this regard should 
elicit from the veteran and record a 
complete medical history referable to the 
claimed CML.  

Then, the VA examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's CML had 
its clinical onset during his period of 
active military service, to include as a 
result of any chemical exposure or other 
event or incident therein.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

4.  After all of the above has been 
completed, the AOJ should readjudicate 
the veteran's claim for service 
connection for CML, taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case, which should 
include all pertinent law and 
regulations.  The veteran should then be 
given an appropriate opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal






 Department of Veterans Affairs


